Citation Nr: 0809524	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for a tear of the left rectus femoris muscle.

2.  Entitlement to a compensable evaluation for the residuals 
of a left foot crush injury.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1991 to October 
2000 and from March 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

In his March 2006 Form 9, the veteran requested a BVA hearing 
at a local VA office.  Although an April 2006 letter was sent 
to the veteran acknowledging his request for a hearing, the 
record does not reflect that a hearing was scheduled or that 
the veteran cancelled his request.  

As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

This case needs to be returned to the RO so that a Board 
hearing may be scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the veteran for a 
hearing in accordance with applicable 
procedures.  The veteran and his 
representative should be provided with 
notice as to the time and place to report 
for said hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



